Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 02/11/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated of Guess Who? (as evidenced by “Guess Who?” at youtube.com) (“GW2”).
Regarding claim 9, GW2 discloses a method of improving cognitive abilities of a user  comprising providing at least one screen (p. 1), wherein the at least one screen is capable of displaying objects (p. 1), wherein the objects are selectable by the user (p. 1), and wherein each object has the same set of N visible non-textual properties (p. 1: hair color: white, glasses: yes, gender: female, hat: no, etc.), each property set to a non-textual value (p. 1: hair color:, glasses, gender, hat, etc.), forming a set of N property-value pairs for the (p. 1: hair color: white, glasses: yes, gender: female, hat: no, etc.), providing a computer capable of generating verbal specifications of a set of N visible non-textual properties (pp. 2-4), each property set to a non-textual value (p. 1: hair color:, glasses, gender, hat, etc.), forming a set of N property-value pairs for the specification (p. 2: hair color:, glasses, gender, hat, etc.), displaying  a plurality of selectable objects, each object with a different set of N property-value pairs (p. 1), comprising a first object with a first set of N property-value pairs (p. 1), providing to the user a verbal specification of a second set of N property-value pairs by displaying the text or playing the sound of the verbal specification to the user (p. 2: Does he or she have blond hair?), wherein the same plurality of selectable objects is displayed throughout providing the user with the specification  inputting by the user into a computer a user decision whether the first set and the second set are the same (p. 2: user presses Yes or No), and the computer indicating to the user whether the user decision is correct or incorrect (pp. 2-3: player pressing “Yes” removes all blond haired people from the board), wherein N is equal to or greater than three (p. 1: hair color: white, glasses: yes, gender: female, hat: no, etc.).
Regarding claim 10, GW2 discloses wherein the properties include at least one of shape, size, color, pattern, or image (p. 2: hair color). 
Regarding claim 15, GW2 discloses wherein the providing to the user the verbal specification of the second set of N property-value pairs comprises playing the sound of the verbal specification to the user (p.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over GW2 in view of Merzenich et al (US 9,308,446 B1)
Regarding claim 13, Merzenich suggests—where GW2 does not disclose—calculating a score based on the number of correct and incorrect decisions (col. 18 line 7: the difficulty of the next trial is updated to ensure that within each session, the participant gets ~85% of trials correct).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of GW2 and Merzenich in order to make the game more interesting by introducing a competitive metric.
Regarding claim 14, Merzenich suggests—where GW2 does not disclose—adjusting the number of objects and/or number of property-value pairs and/or the size of the objects according to the number of correct and incorrect user decisions (col. 54 line 54: number of card pairs is increased following two consecutive correct trials and decreased following a single incorrect trial).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of GW2 and Merzenich in order to maintain user interest and prevent frustration by adjusting the difficulty of the game.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715